Title: To Thomas Jefferson from Louis Pio, 6 May 1804
From: Pio, Louis (Chevalier de Pio)
To: Jefferson, Thomas


          
            Veneratissimo Signore
            Parigi 6 Maggio del 1804.
          
          Lodato sia il cielo, se ò tutto perduto in questo mondo, mi resta nell’altro un tesoro, e voglio dire costì. Sì, Signore; La di Lei Lettera del 31. Gennaio scorso portatami fino a casa dal Sigr. Leonard, à colme tutte le mie speranze, e mi à fatto dimenticare tutto ciò, che ò sofferto finora in questa Rivoluzione. Dirò di più; mi servirà, di scudo contro tutti i disastri avvenire. Ella dee sapere, che noi siamo tuttavia a mille miglia da quella pace, che si gode negli Stati-Uniti, ed alla quale non si perverrà certo per questo poco tempo che mi resta da vivere. Fino a tanto che avrò salute mi procaccerò un tozzo di pane correndo Parigi da un pelo all’altro per insegnar la mia lingua naturale, in cui prendo la libertà di scriverle non ignorando quanto le sia cara. Se frattanto ne la inutilissima mia sfera posso in qualche maniera meritar l’onore de’di Lei comandementi La prego, La supplico a non privarmene; troverà in me zelo e sincerità; le due sole cose, che le posso promettere. Se l’età non mi pesasse sul dorso varcherei coraggioso L’Atlantico, ma se la mia anima non invecchia, la spoglia si risente troppo dei tanti lustri, che ò chiusi. Mi raccomando et majorem in modum al di Lei padrocinio; mi mandi un po’ del suo italiano alla coda de’dispacci diplomatici ebdomadari; lo riceverò per mano di questo Sigr. Livingston. Oh! a quanti de’di Lei concittadini ò di già fatto assaporare originalmente il nostro gran Macchiavelli! Parlo libertà a’ miei allievi, ma dando lezioni di lingua, e niente più.
          Io sono e sarò finche vivo tutto, e poi tutto suo. Vale, Optime Vir! 
          
            Pio
          
         
          Editors’ Translation
          
            
              Most Venerable Sir,
              Paris, 6 May 1804
            
            I praise heaven, because although I have lost everything in this world, I still have a treasure in the other, and I mean over there by you. Yes, sir; your letter of 31 Jan., which Mr. Leonard delivered to my home address, has fulfilled all my hopes and made me forget all I have thus far suffered in this revolution. I say more; it will be my shield against all adversities in the time to come. You must know, we are still a thousand miles away from the peace that is enjoyed in the United States, and we will certainly not reach it in the short time I still have to live. For as long as my health will allow me, I will find the way to earn a piece of bread, running from one end of Paris to the other to teach my natural tongue, the same in which I take the liberty of writing to you, knowing how much you cherish it. If, in the meanwhile, in my most useless sphere I may in any way deserve the honor of receiving your commands, I entreat and beg you not to deprive me of them. You will find in me zeal and sincerity, the only two things I am in a position to promise you. If I were not burdened with age, I would bravely cross the Atlantic. While my soul does not age, however, my mortal body does feel the many decades I have completed. I entrust myself especially to your patronage: do send me some of your Italian, tacked at the end of the weekly diplomatic dispatches. I will receive it from the hand of Mr. Livingston himself. I have already helped so many of your fellow citizens to savor our great Machiavelli in the original! I speak freedom to my pupils, but while teaching language, nothing more.
            I am and will be, for as long as I live, completely and absolutely yours. Farewell, best man!
            
              Pio
            
          
        